Citation Nr: 0903371	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, including as secondary to postoperative internal 
derangement with degenerative arthritis, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1970 to February 1972.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas denied reopening a previously denied claim of 
entitlement to service connection for a low back disorder.  

The veteran testified in support of his claim at hearings 
held before a Decision Review Officer at a VA Medical Center 
domiciliary in Temple, Texas, in February 2003, and before 
the undersigned Acting Veterans Law Judge at the RO in Waco, 
Texas, in November 2004.  Transcripts of the hearings are of 
record. 

In June 2006, the Board reopened the veteran's claim and 
remanded it to the RO for additional action.  At the time, 
the veteran's appeal included two other claims, including 
entitlement to service connection for a left shoulder 
disorder and depression.  However, while the case was in 
remand status, in a rating decision dated August 2007, the RO 
granted these claims.  They are thus no longer before the 
Board for appellate review.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  A lumbar spine disability is not related to the veteran's 
active service, or his service-connected left knee 
disability.

3.  Arthritis of the lumbar spine did not manifest to a 
compensable degree within a year of the veteran's discharge 
from active service.



CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
service, may not be presumed to have been so incurred and is 
not proximately due to or the result of service-connected 
postoperative internal derangement with degenerative 
arthritis, left knee.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1153, 5102, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

1.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated June 2001, June 2006, October 2006 and 
February 2008, the first sent before initially deciding that 
claim in a rating decision dated February 2002.  The timing 
of such notice reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.

The content of such notice letters also reflects compliance 
with pertinent regulatory provisions and case law, noted 
above.  In the letters, the RO acknowledged the veteran's 
claim, informed him of the evidence necessary to support that 
claim, identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  The RO also 
provided the veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the veteran's claim 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof, but that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all requested evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain them on his behalf.  The RO 
also advised the veteran to send to VA all requested 
evidence.    

2.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claim, including 
service medical records, post-service VA and private 
treatment records and employment information.  The veteran 
does not now claim that there is other outstanding evidence 
or information that needs to be obtained in support of his 
claim.  

Second, the RO afforded the veteran VA medical examinations, 
during which VA examiners addressed the etiology of the 
veteran's low back disorder.  The veteran does not now claim 
that the reports of these examinations are inadequate to 
decide his claim.     

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).  

B.  Analysis of Claims

The veteran claims entitlement to service connection for a 
low back disorder.  He asserts that this disorder is related 
either to his active service or to his service-connected left 
knee disability.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to the veteran's written statements he submitted 
during the course of this appeal and his hearing testimony, 
presented in February 2003 and November 2004, the veteran 
first injured his back in 1971, during service, when he was 
involved in a truck accident.  This injury allegedly 
necessitated a two-day hospital stay and a subsequent two-
week profile, after which the veteran, as part of a parachute 
rig, jumped from airplanes thrice monthly, causing continuing 
back problems.  A service doctor reportedly took X-rays and 
told the veteran that he had spurs and arthritis.  The 
veteran contends that, four years after his discharge from 
service, in 1976, he again sought treatment for back 
complaints and another doctor told him that he was developing 
mild arthritis in his lumbar spine.  The veteran further 
contends that, in 1999, after falling in the shower and 
undergoing his third knee surgery, his back problems 
worsened; since then he has reportedly received regular 
treatment for low back complaints, including steroid 
injections.   

The veteran's representative acknowledges that the veteran 
sustained a back injury prior to service, in 1968, which 
necessitated hospitalization.  Recently, the veteran asserted 
that he had forgotten that this injury occurred as it 
happened so many years ago.  However, based on the veteran's 
reports of worsening back problems after the 1999 fall and 
third left knee surgery, the representative argues that the 
veteran's back disorder was aggravated by the 1999 fall and 
is thus proximately due to or the result of his service-
connected left knee disability. 

Post-service medical documents of record, including reports 
of VA examinations conducted from June 1998 to November 2006, 
and VA outpatient treatment reports dated from 1998 to 2007, 
confirm that the veteran currently has a lumbar spine 
disorder, most recently diagnosed as degenerative disk 
disease and facet degenerative joint disease of the lumbar 
spine.  The question thus becomes whether this disorder is 
related to the veteran's active, or his service-connected 
left knee disability, or preexisted service and increased in 
disability therein.

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947 is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); see 
VAOPGCPREC 3-2003 (July 16, 2003) (holding that VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service, and that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service); see also 
Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004) 
(holding that VA, rather than the claimant, bears the burden 
of proving that a disability preexisted service and was not 
aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 
2005) (applies to claims pending on or filed after May 4, 
2005).  

According to 38 C.F.R. § 3.304(b) (2008), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

As previously indicated, the veteran in this case served on 
active duty from April 1970 to February 1972.  On induction 
examination conducted in August 1969, he reported that he had 
had persistent back pain.  He explained that, in 1968, while 
at work and lifting heavy metal from the floor, he injured 
his back.  Such injury, characterized as a torn ligament in 
the lumbar area, allegedly necessitated X-rays, heat 
treatments and the use of a back support and resulted in 
residual moderate discomfort when assuming certain positions.  
An examiner noted a normal clinical evaluation of the 
veteran's spine and recommended an orthopedic consultation, 
which was conducted a week later and resulted in the 
veteran's clearance into the service.  During the orthopedic 
consultation, the veteran expressed minimal low back 
complaints, albeit not with specificity, and X-rays reflected 
a normal lumbar spine.  The physician noted no back 
abnormalities and diagnosed no back disorder.

Given that medical professionals noted no back abnormalities 
on induction examination and orthopedic referral, the 
veteran's reported history of a pre-service back condition is 
insufficient to establish the existence of a back defect on 
entrance into the service.  In addition, all medical 
documents of record, both in-service and post-service, are 
insufficient to constitute clear and unmistakable evidence 
demonstrating that a low back injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  Two reports of a VA spine examination 
conducted in November 2006 represent the only evidence of 
record that speaks to the issue of whether the veteran's low 
back disorder preexisted service.  According to those 
reports, the veteran's current low back disorder, 
characterized as degenerative disc disease, did not preexist 
service, but rather began in June 1999, after the post-
service fall.  

There is also medical evidence of record that speaks to the 
issue of whether the veteran's low back disorder, which does 
not preexist service, is related thereto or to his service-
connected left knee disability.  Such evidence shows that, 
during service in February 1971, as alleged, the veteran was 
involved in an automobile accident, after which he reported 
right hip and side complaints.  X-rays of the lumbar and 
thoracic spine revealed no significant abnormalities.  
According to the veteran's service personnel records, during 
service, the veteran served as a parachute rigger and 
received a Parachutist Badge, which supports the veteran's 
assertion that he jumped frequently in service. 

Following discharge, for approximately two decades, the 
veteran did not seek back treatment.  During a VA examination 
conducted in August 1992, the veteran reported that, 
recently, he had begun having back pain.  X-rays revealed no 
lumbar spine abnormalities.  

The veteran did not again mention back problems until August 
1998, during a VA hospitalization for an unrelated condition.  
In September 1998, during VA inpatient treatment visits for 
unrelated medical conditions, the veteran reported back pain.  
X-rays taken in January 1999 revealed minimal degenerative 
changes of the lumbar spine.  A VA examiner confirmed 
degenerative joint disease of the lumbosacral spine during a 
VA spine examination conducted in March 1999, but opined that 
there was no definite causal relationship between the 
veteran's low back pain and his service-connected left knee 
disability. 

In June 1999, the veteran fell coming out of the shower, 
injuring his left side.  This injury necessitated left knee 
surgery, three months after which the veteran reported that 
his back had progressively worsened.  Magnetic resonance 
imaging conducted in November 1999 showed findings compatible 
with bulging of the annulus fibrosis.  Since then, the 
veteran has received regular treatment for back complaints 
and has undergone an additional VA examination.  During 
treatment visits dated since 2000, the veteran consistently 
reported that he had had low back pain for approximately a 
decade.  He also reported that the pain started several 
months after his 1999 left knee surgery.  During the VA 
examination, conducted in November 2006, the veteran noted 
that he had had pain for quite awhile, reported an in-service 
history of a truck accident and jump school, and then 
indicated that his back "really...began to bother [him] in 
1989."  Based on these comments, a review of the claims 
file, acknowledgement of the pre-service low back injury, a 
thorough evaluation, and magnetic resonance imaging, which 
showed disk bulges, a disk protrusion and facet degeneration, 
the examiner opined that the veteran's current degenerative 
disc disease resulted from a progression of his degenerative 
changes noted in 1999, was less likely than not related to 
the veteran's military service, and was not aggravated after 
the June 1999 fall.  

The veteran has not submitted a medical opinion refuting 
those of the VA examiners, noted above.  As noted above, to 
prevail in a claim for service connection, a claimant must 
submit competent evidence establishing that he has a current 
disability resulting from service or a service-connected 
disability.  In this case, the veteran's assertions represent 
the only evidence of record establishing that his low back 
disorder is related to his active service or service-
connected left knee disability.  Such assertions may not be 
considered competent evidence of a nexus, however, as the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to provide an opinion 
on causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

In light of the foregoing, the Board finds that a low back 
disorder is not related to the veteran's active service or 
his service-connected left knee disability.  Based on this 
finding, the Board concludes that a low back disorder was not 
incurred in or aggravated by service and is not proximately 
due to or the result of a service-connected left knee 
disability.  This claim is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution thereof.  Rather, as a preponderance 
of the evidence is against the claim, it must be denied.


ORDER

Service connection for a lumbar spine disorder, including as 
secondary to postoperative internal derangement with 
degenerative arthritis, left knee, is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


